              Case 20-13492        Doc 32-1    Filed 10/27/20           Entered 10/27/20 15:36:24     Desc Service
Label Matrix for local noticing               U.S. Bankruptcy
                                                        List Court
                                                                Page 1 of 2                 Alltran Financial
0752-1                                        Eastern Division                              PO Box 610
Case 20-13492                                 219 S Dearborn                                Sauk Rapids, MN 56379-0610
Northern District of Illinois                 7th Floor
Eastern Division                              Chicago, IL 60604-1702
Tue Oct 27 15:22:07 CDT 2020
American InfoSource                           Amplify Funding                               Bright Lending LLC
Agent for Capital One                         PO Box 231                                    PO Box 578
4515 N Santa Fe Ave                           Lac Du Flambeau, WI 54538-0231                Hays, MT 59527-0578
Oklahoma City, OK 73118-7901


CACH LLC                                      CACH, LLC                                     Check n Go
Att: Bankruptcy Dept                          Resurgent Capital Services                    PO Box 535800
Po Box 10368                                  PO Box 10587                                  Pittsburgh, PA 15253-5800
Greenville, SC 29603-0368                     Greenville, SC 29603-0587


City of Chicago                               City of Chicago Dept of Finance               Credit Acceptance
Att: Bankruptcy Dept                          c/o Arnold Scott Harris                       25505 West 12 Mile Road
121 N. LaSalle Street 7th Fl                  111 West Jackson Blvd. Ste. 600               Suite 3000
Chicago, IL 60602-1266                        Chicago, IL 60604-3517                        Southfield, MI 48034-8331


Evanston Podiatric Surgeons                   Illinois Toll Way Authority                   Internal Revenue Service
2500 Ridge Ave Ste. 110                       Att: Bankruptcy Dept.                         c/o Centralized Insolvency Operatio
Evanston, IL 60201-2468                       PO Box 5544                                   Post Office Box 7346
                                              Chicago, IL 60680-5491                        Philadelphia, PA 19101-7346


LVNV Funding                                  LVNV Funding, LLC                             LendingClub
c/o Resurgent Capital Services                Resurgent Capital Services                    Attn: Bankruptcy
PO Box 10587                                  PO Box 10587                                  595 Market St, Ste 200
Greenville, SC 29603-0587                     Greenville, SC 29603-0587                     San Francisco, CA 94105-2807


MERRICK BANK                                  Maxlend                                       Merrick Bank Corp
Resurgent Capital Services                    Att: Bankruptcy                               Att: Bankruptcy Dept
PO Box 10368                                  Po Box 639                                    Po Box 10368
Greenville, SC 29603-0368                     Parshall, ND 58770-0639                       Greenville, SC 29603-0368


North Shore Same Day Surgery LLC              Northshore Health Systems                     (p)PORTFOLIO RECOVERY ASSOCIATES LLC
3725 West Touhy Ave                           Att: Bankruptcy Dept                          PO BOX 41067
Lincolnwood, IL 60712-2603                    1729 Benson Ave                               NORFOLK VA 23541-1067
                                              Evanston, IL 60201-3704


Quantum3 Group LLC                            Quantum3 Group LLC                            Quantum3 Group LLC
Agent for Bluestream                          Agent for Comentiy                            Agent for Velocity Investments
Po Box 788                                    Po Box 788                                    Po Box 788
Kirkland, WA 98083-0788                       Kirkland, WA 98083-0788                       Kirkland, WA 98083-0788


Quantum3 Group LLC as agent for               Quantum3 Group LLC as agent for               Quantum3 Group LLC as agent for
MOMA Trust LLC                                Sadino Funding LLC                            Velocity Investments LLC
PO Box 788                                    PO Box 788                                    PO Box 788
Kirkland, WA 98083-0788                       Kirkland, WA 98083-0788                       Kirkland, WA 98083-0788
              Case 20-13492           Doc 32-1        Filed 10/27/20         Entered 10/27/20 15:36:24              Desc Service
The Payday Loan Store                                The Payday List
                                                                Loan Store
                                                                       Page 2 of 2                        Wells Fargo Bank N.A., d/b/a Wells Fargo Aut
c/o Creditors Bankruptcy Service                     c/o Creditors Bankruptcy Service                     PO Box 130000
Dallas, TX 75380                                     P.O. Box 800849                                      Raleigh, NC 27605-1000
                                                     Dallas, TX 75380-0849


Wells Fargo Bank NA                                  Angela L Wilkerson                                   David H Cutler
Po Box 130000                                        7600 N Bosworth Ave. Apt 504                         Cutler & Associates, Ltd.
Raleigh, NC 27605-1000                               Chicago, IL 60626-1260                               4131 Main St.
                                                                                                          Skokie, IL 60076-2780


Marilyn O Marshall                                   Patrick S Layng
224 South Michigan Ste 800                           Office of the U.S. Trustee, Region 11
Chicago, IL 60604-2503                               219 S Dearborn St
                                                     Room 873
                                                     Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Portfolio Recovery Associates, LLC
c/o Capital One Bank (usa), N.a.
POB 41067
Norfolk VA 23541




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)CREDIT ACCEPTANCE CORPORATION                     End of Label Matrix
                                                     Mailable recipients    37
                                                     Bypassed recipients     1
                                                     Total                  38
